REASONS FOR ALLOWANCE/EXAMINER’S AMENDMENT 

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. Cancel non-elected claims 1-7.

Reasons for Allowance 
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 8 (and its dependents), the prior art does not disclose the claimed measurement system specifically including as the distinguishing features in combination with the other limitations the claimed “an evaluation device, connected to the image-processing unit to receive a position and/or a size of the at least one Purkinje image for establishing the internal pressure on a basis of the position and/or the size of the at least one Purkinje image and a relationship between the position and/or the size of the at least one Purkinje image and the internal pressure”.


Examiner’s Comments 
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.
 	The drawings filed 8/27/2018 have been accepted by the examiner. 
 	The information disclosure statement (IDS) submitted on 8/27/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	Zhou (20140063456) is being cited herein to show a reference that discloses some features similar to that of the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872